UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-30230 CIBOLAN GOLD CORPORATION (Exact name of registrant as specified in its charter) Delaware 65-0488983 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1t Ste 210, Reno, NV 89503 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. o YESþ NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 21,562,602 common shares issued and outstanding as of September 30, 2014 1 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Cibolan Gold Corporation Condensed Consolidated Balance Sheet July 31 April 30 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ Prepaid expenses Total current assets Other assets Land Mineral property Deposit on mineral claim purchase Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) Current Liabilities Accounts payable $ $ Notes payable, current portion Convertible debt, net of discount $47,235 (2014) and $2,742 (2013) Mineral claims purchase and joint venture deposit liability Accrued liabilities Accounts payable to related parties Derivative liability - Total current liabilities Long-term liabilities Notes payable, net of current portion Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders' equity/(deficit) Preferred stock, authorized 50,000,000 shares, par value $0.001, zero issued and outstanding - - Common stock, authorized 500,000,000 shares, par value $0.001, issued and outstanding on July 31, 2014 and April 30, 2014 is 21,562,602 and 20,260,229 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity/(deficit) ) ) Total liabilities and stockholders' equity/(deficit) $ $ The accompanying notes are an integral part of these statements 2 Cibolan Gold Corporation Unaudited Condensed Consolidated Statements of Operations Three months ended July 31, Revenue $ - $ - Operating expenses Depreciation and amortization - General and administrative Management and consulting Exploration and development Professional fees Total expenses (Loss) from operations ) ) Other income (expenses) Interest expense ) ) Financing costs ) - (Loss) before income taxes ) ) Provision for income taxes - - Net (loss) $ ) $ ) Loss per common share: Basic & Diluted $ ) $ ) Weighted average shares outstanding: Basic & Diluted The accompanying notes are an integral part of these statements 3 Cibolan Gold Corporation Unaudited Condensed Consolidated Statements of Cash Flows Three months ended July 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss Stock issued for services Non-cash financing costs and amortization of debt discount - Depreciation and amortization - Stock-based compensation - Change in assets and liabilities (Increase)/decrease in prepaid expenses Increase/(decrease) in accounts payable ) Increase/(decrease) in related party accounts payable ) ) Increase/(decrease) in accrued liabilities Net cash used by operating activities ) ) Investment activities Net cash provided/(used) by investment activities - - Financing activities Proceeds from loans from related parties - Proceeds from deposit on joint venture Repayments of debt ) ) Proceeds from issuance of convertible debt - Proceeds from the sale of stock Net cash provided by financing activities Net increase / (decrease) in cash ) Cash, beginning of period Cash (Cash overdraft), end of period $ $
